United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-2817
                     ___________________________

                        Jeffrey Ryan Simmermaker

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

Cedar County Sheriff’s Department; Tipton Police Department; Bradley Peck,
                     Officer, Tipton Police Department

                   lllllllllllllllllllllDefendants - Appellees

                    Muscatine County Drug Task Force

                          lllllllllllllllllllllDefendant

Matt Jackson; Mayor of Tipton; Lisa Kepford; Warren Wethington; John Does,
                  I-3; Cedar County Iowa; City of Tipton

                   lllllllllllllllllllllDefendants - Appellees
                                    ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                          Submitted: June 15, 2021
                            Filed: June 18, 2021
                               [Unpublished]
                               ____________
Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Jeffrey Simmermaker appeals following the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. After a careful review, we
conclude that the district court did not err in granting judgment for the defendants.
See Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (grant of summary
judgment is reviewed de novo); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)
(per curiam) (preservice dismissal is reviewed de novo). Accordingly, we affirm, see
8th Cir. R. 47B, and we deny Simmermaker’s pending motion.
                        ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-